Citation Nr: 0620243	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-01 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to August 14, 2002, 
for the award of service connection for a major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to May 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision in which the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) granted service connection for major 
depression as secondary to a service-connected left shoulder 
disability, effective as of August 14, 2002.  The veteran 
thereafter appealed the assignment of that effective date.


FINDING OF FACT

An application for service connection for depression was 
first received by VA on August 14, 2002.


CONCLUSION OF LAW

The criteria for an effective date prior to August 14, 2002, 
for the award of service connection for depression have not 
been met.  38 C.F.R. § 3.400(b)(2)(i) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), prescribes VA's duties to notify the claimant 
of the evidence needed to substantiate a claim, of the 
evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  It also 
prescribes VA's duties to help a claimant obtain relevant 
evidence, duties collectively referred to as the "duty to 
assist."  However, there are some claims to which VCAA does 
not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  One such claim is where, as here, there is no 
dispute as to the facts, and the law is dispositive.  Mason 
v. Principi, 16 Vet. App. 129.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
does not affect matters on appeal when the question is 
limited to statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Thus, the Board concludes 
that no further action is necessary under the VCAA with 
regard to the matter of whether an earlier effective date for 
the award of service connection for depression can be 
granted, inasmuch as all of the evidence needed to adjudicate 
that claim is of record.

Legal criteria and analysis

The effective date for the award of service connection is the 
day following separation from active service or the date that 
entitlement arose, if the claim is received within one year 
after service separation.  If the claim is received more than 
one year after service separation, the effective date is the 
date of receipt of the claim, or the date that entitlement 
arose, whichever date is later.  38 C.F.R. § 3.400(b)(2)(i) 
(2005).

In the instant case, the veteran separated from service in 
May 1979.  His claim for service connection for depression, 
as secondary to his service-connected left shoulder disorder, 
was received by VA on August 14, 2002.  These facts are not 
in dispute.  Accordingly, since the claim was received more 
than one year following service separation, the determining 
factors are 1) when the claim was received and 2) when 
entitlement arose.  In such instances, the effective date is 
the later of those two dates.

As the veteran has contended, he was in receipt of treatment 
for depression prior to his seeking service connection for 
that disorder; that is, entitlement to the benefit was 
clearly established several years prior to August 14, 2002.  
His claim of entitlement to that benefit, however, was first 
received on August 14, 2002.  This is the later of the two 
pertinent dates, and under the applicable regulations is the 
appropriate effective date.  Review of his claims file does 
not indicate that a claim had been received prior to that 
date, nor does such review show that at any time there was an 
informal claim for service connection for depression, in that 
there is a communication or action indicating an intent to 
apply for service connection for that disability and 
identifying the benefit sought.  38 C.F.R. § 3.155(a) (2005).  
While the claims file includes records of VA treatment prior 
to August 14, 2002, these records do not show that the 
veteran indicated that he intended to claim entitlement to 
service connection for depression, as opposed to merely 
obtaining treatment for that disorder.

In brief, August 14, 2002, which is the date of receipt of 
the veteran's claim for service connection for depression, is 
later than the date entitlement to that benefit arose, and is 
therefore the appropriate effective date for the award of 
service connection.


ORDER

An effective date earlier than August 14, 2002, for the award 
of service connection for depression is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


